MARY'S OPINION HEADING                                           




NO. 12-04-00083-CV


IN THE COURT OF APPEALS


TWELFTH COURT OF APPEALS DISTRICT


TYLER, TEXAS



ROBERT L. CUNIGAN, III§
	APPEAL FROM THE THIRD
APPELLANT

V.§
	JUDICIAL DISTRICT COURT OF

TINA L. CUNIGAN,
APPELLEE§
	ANDERSON COUNTY, TEXAS




MEMORANDUM OPINION

PER CURIAM

	This appeal is being dismissed for want of jurisdiction pursuant to Texas Rule of Appellate
Procedure 42.3(a).  The trial court's judgment was signed on February 23, 2004.  Under Texas Rule
of Appellate Procedure 26.1(a), unless Appellant timely filed a motion for new trial or other post
judgment motion which extended the appellate deadlines, his notice of appeal was due to have been
filed "within 30 days after the judgment [was] signed," i.e., March 24, 2004.  Appellant did not file
a motion for new trial.  Consequently, the time for perfecting Appellant's appeal was not extended. 
Tex. R. App. P. 26.1(a).  Appellant filed a notice of appeal on March 26, 2004.  However,  because
the notice of appeal was not filed on or before March 24, 2004, this Court has no jurisdiction to
consider the appeal.
	On March 29, 2004, this Court notified Appellant pursuant to Tex. R. App. P. 42.3(a) that
his notice of appeal was untimely, and it informed him that unless, on or before April 13, 2004, he
amended the record to establish the jurisdiction of this Court, the appeal would be dismissed. 
Appellant has not responded to this Court's dismissal notice or otherwise established this Court's
jurisdiction.  

	Because this Court is not authorized to extend the time for perfecting an appeal except as
provided by Texas Rules of Appellate Procedure 26.1 and 26.3, we dismiss the appeal for want of
jurisdiction.  Tex. R. App. P. 42.3(a).
By per curiam delivered April 14, 2004.
Panel consisted of Worthen, C.J., Griffith, J., and DeVasto, J.










































(PUBLISH)